

116 HRES 895 IH: Recognizing National School Breakfast Week from March 2nd through March 6th, 2020, and expressing the sense of Congress that providing breakfast in schools through the National School Breakfast Program has a positive impact on classroom performance.
U.S. House of Representatives
2020-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 895IN THE HOUSE OF REPRESENTATIVESMarch 10, 2020Ms. Moore submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONRecognizing National School Breakfast Week from March 2nd through March 6th, 2020, and expressing the sense of Congress that providing breakfast in schools through the National School Breakfast Program has a positive impact on classroom performance.Whereas National School Breakfast Program participants under the Child Nutrition Act of 1966 include public, private, elementary, middle, and high schools, as well as rural, suburban, and urban schools;Whereas, on average per day in the 2018–2019 school year, 12,400,000 students in the United States consumed free or reduced-price school breakfasts provided under the National School Breakfast Program established by section 4 of the Child Nutrition Act of 1966;Whereas over 6,000 schools that participate in the National School Lunch Program do not participate in the National School Breakfast Program;Whereas, in the 2018–2019 school year, 8 States failed to reach even half of the low-income students who participate in the National School Lunch Program with the National School Breakfast Program;Whereas just over half of the low-income students who participate in the National School Lunch Program also participate in the National School Breakfast Program;Whereas making breakfast widely available through different venues or a combination thereof, such as breakfast after the bell programs, in the classroom, obtained as students exit their school bus, or outside the classroom, has been shown to increase participation in free or reduced-price breakfast programs and lessen the stigma regarding such participation, which often prevents eligible students from obtaining traditional breakfast in the cafeteria;Whereas providing free universal breakfast through the Community Eligibility Provision has been shown to significantly increase National School Breakfast Program participation rates and reduce administrative burden;Whereas States with high implementation of the Community Eligibility Provision have experienced high participation in the National School Breakfast Program;Whereas studies have shown that access to nutritious programs such as the National School Lunch Program and National School Breakfast Program help to create a strong learning environment for children and help to improve children’s concentration in the classroom;Whereas providing breakfast in the classroom has been shown in several instances to improve attentiveness and academic performance, while reducing tardiness and disciplinary referrals;Whereas students struggling with hunger experience a greater prevalence of behavioral, emotional, mental health, and academic problems;Whereas students who consume breakfast have been shown to perform better on mathematical tasks, vocabulary tests, demanding mental tasks, and in dealing with frustration;Whereas studies suggest that eating breakfast at school, which is closer to classroom and test-taking time, improves student performance on standardized tests relative to students who skip breakfast or have breakfast at home;Whereas studies show that students who skip breakfast are more likely to have difficulty distinguishing among similar images, show increased errors, and have slower memory recall;Whereas children that experience hunger have been shown to be more likely to have lower math scores, face an increased likelihood of repeating a grade, and receive more special education services;Whereas National School Breakfast Program participants have better nutrition status and intake of nutrients, such as calcium, fiber, protein, and vitamins A and C; andWhereas children who fail to eat breakfast are more likely to be overweight or obese than children who eat a daily healthy breakfast: Now, therefore, be itThat the House of Representatives—(1)recognizes the importance of the National School Breakfast Program and its overall positive effect on the lives of low-income children and families, as well as its effect on helping to improve a child’s overall classroom performance;(2)recognizes the importance of the Community Eligibility Provision in increasing school breakfast participation, and reducing administrative burden;(3)expresses support for States that have successfully implemented school breakfast programs in order to improve the test scores and grades of its participating students; and(4)encourages States to strengthen their school breakfast programs by improving access for students, to promote improvements in the nutritional quality of breakfasts served, and to inform students and parents of healthy nutritional and lifestyle choices.